            CASE 0:19-cr-00286-DSD Document 1 Filed 11/08/19 Page 1 of 6
\                                                                l1er28L        D6D

                                                                                    RECEMFN
                              LTNITED STATES DISTRICT COURT                                 NoI, 0   s   2019
                                  DISTRICT OF MINNESOTA
                                                                                   CLERK, U.S. DTSTRICT OOUIII
                                                                                    MINNFAPOLIS, MINNESOTA

    IINITED STATES OF AMERICA.                            INFORMATION

                         Plaintiff,

           V.                                             18 U.S.C. $ 1349

    JALONDA LEEANN COMBS,
    alWa"MONICA,"


                         Defendant.

           THE UNITED STATES ATTORNEY CFIARGES:

                                        INTRODUCTION

           At times relevant to the Information:

           1.     Victim Organization 1 was a non-profit organization in the                   greater

    Minneapolis-St. Paul, Minnesota area. Victim Organization           I    belonged to network     of

    non-profit orgatizations that had locations throughout the United States.

           2.     Victim Organization 1's mission was to alleviate poverty, including by

    providing housing and related services to the homeless. Victim Organization 1 relied on

    funding from private donors, charitable foundations, and the United States Department of

    Housing and Urban Development, among others, to provide these'services.

           3.     As part of its work to help the homeless, Victim Organization        I   made direct

    payments to landlords and other vendors (collectively "vendors"), who provided housing

    and related services to the orsanization's clients.


                                                                                 iCATfUHD .
                                                                                 lfllv 0s 20fe$
                                                                              US.D|SIR|G[ Gusn, dp[S
         CASE 0:19-cr-00286-DSD Document 1 Filed 11/08/19 Page 2 of 6




United States v. Jalonda LeeAnn Combs


        4.      Victim Organizdtion 1 required vendors to provide supporting
documentation with a request for program             funds. For example, landlords    were required

to provide a signed lease agreement and Internal Revenue Service (IRS) Form W-9 Request

for Taxpayer Identihcation Number (TIN) and Certification (IRS Form W-9). To

complete the IRS Form W-9, a vendor was required to certify under penalties of perjury

that, among other things, the TIN was correct and belonged to the vendor. For an

individual serving as a vendor, the TIN was usually the individual's Social Security

Number (SSN).

        5.      Prior to disbursing program funds to a vendor, Victim Organization 1 also

requiied its employees to submit        a   written check request along with the vendor's supporting

documentation. Approval from a program manager or other supervisor from Victim

Organization 1 was required before submitting the request to Victim Organization                 l's

accounts payable department for               ,approval.    If   approved, accounts- payable then

transmitted a request to a bank via email to disburse a check directed to the vendor.

        6.      Defendant JALONDA LEEANN COMBS resided                           in the District of
Minnesota.

        7.      Defendant JALONDA LEEANN COMBS owned and operated Rise in

Strength, LLC, ("Rise in Strength"), a residential rental property management company in

the Minneapolis-St. Paul        area. W.M.,         whose identity is known to the United States

Attorney, co-owned Rise in Strength with COMBS until his death in and around July 2018.
         CASE 0:19-cr-00286-DSD Document 1 Filed 11/08/19 Page 3 of 6




United States v. Jalonda LeeAnn Combs


        8.       Beginning no later than in and around April 2012, and continuing until in and

around June 2017, employees             of Victim    Organization   I   (collectively "employee

coconspirators"), devised a scheme to defraud Victim Organization 1 of charitable funds

by recruiting friends, family members, and associates, including defendant JALONDA

LEEANN COMBS, to pose              as vendors (collectively'ovendor coconspirators")   providing

services to fictitious homeless clients.

                                            COUNT     1
                                (Conspiracy to Commit Wire Fraud)

        9.       The allegations contained in paragraphs 1 through 7 of this Information are

incorporated here.

        10.      Beginning no laterthan in and around Jwe20l2', and continuin! until at least

in and around March 2017, in the State and District of Minnesota, the defendant ,

                                 JALONDA LEEANN COMBS.

with others known and unknown to the United States Attorney, did knowingly conspire

and agree to commit an offense against the United States, namely:

                 To knowingly devise and participate in a scheme and artifice
                 to defraud Victim Organization 1, and to obtain and retain
                 money from Victim Organization 1, by means of materially
                 false and fraudulent pretenses, representations, and promises,
                 in violation of Title 18, United States Code, Section 1343, as
                 further described below.

                               Manner and Means of the Conspiracy

        1   1.   It was part of the conspiracy that no later than in     and around Iune 2012,

                                                 3
         CASE 0:19-cr-00286-DSD Document 1 Filed 11/08/19 Page 4 of 6




United States v. Jalonda LeeAnn Combs


employee coconspirator C.L.C. recruited defendant JALONDA LEEANN COMBS to

cash checks obtained from Victim Organization           I   by materially false and fraudulent

pretenses, representations, and promises, including that      JALONDA LEEANN COMBS,

through Rise in Strength, was a landlord providing services to fictitious homeless clients.

        12. To induce Victim Organization 1 into giving defendant JALONDA
LEEANN COMBS monev.               and to conceal that the homeless clients whom she cldimed to

serve were fictitious, defendant        JALONDA LEEANN COMBS provided the name and

TIN of Rise in Strength, to'employee coconspirator C.L.C. to complete fraudulent IRS

Forrhs W-9, lease agreements, hnd check requests that falsely claimed that defendant

JALONDA LEEANN COMBS provided housing to fictitious homeless clients. In fact,

as defendant JALONDA LEEANN COMBS.knew, neither Rise                       in   Strength nor she

provided any service to these fictitious homeless clients and was not entitled to Victim

Orgarization    1' s   funds.

        13. It was further part of the conspiracy that employee coconspirator C.L.C.
submitted the fraudulent check requests and supporting documentation                  to Victim
Organization     l's accounts payable department      through multiple means, including via

email. Relying on information in            these fraudulent check requests and supporting

documentation, accounts payable then emailed Victim Organization 1's bank to request

disbursement of charitable funds in checks directed to Rise in Strensth for the benefit       of

COMBS.
              CASE 0:19-cr-00286-DSD Document 1 Filed 11/08/19 Page 5 of 6


I




:
     United States v. Jalonda LeeAnn Combs
l"

             14.      Defendant JALONDA LEEANN COMBS conducted these transactions

     through Rise in Strength to conceal her relationship with employee coconspirator C.L.C.,

     Who also referred to her by the alias of "Monica'1to further conceal their'relationship.

             15.      Defendant JALONDA LEEANN COMBS never reported income she

     obtained from this scheme by way of Rise in Strength on her income taxes.

             16. It was also part of the conspiracy that defendant                 JALONDA LEEANN

     COMBS obtained checks office from employee coconspirator C.L.C. via U.S. mail.

     Defendant JALONDA LEEANN COMBS deposited the checks in a bank account held

     in the name of Rise in Strength and cashed checks. She then divided the proceeds between

     herself and at least one employee coconspirator, C.L.C.

             17   .   .It was further part of the conspiracy that between on or about June 26,2012,

     and on or about March 6,2017; defendant             JALONDA LEEANN COMBS caused to be

     transmitted by means of wire communication in interstate and foreign commerce, writings,

     signs, signals, pictures, and sounds for the purpose of executing the scheme and artifice to

     defraud Victim Organization 1 of approximately           $ 1 17   ,633, in charitable funds intended to

     help the organization's homeless clients, which defendant JALONDA LEF.ANN COMBS

     and her coconspirators diverted to their personal use.

             All in violation of Title       18. United States Code. Section 1349.
         CASE 0:19-cr-00286-DSD Document 1 Filed 11/08/19 Page 6 of 6




United States v. Jalonda LeeAnn Combs


                                FORFEITURE ALLEGATIONS

        Count     I   of this Information is incorporated here for the purpose of alleging

forfeitures pursuant to Title 18, United States Code, Section 981(a)(1)(C)l and TitIe 28,

United States Code, Section 2a6l@).

        As the result of the offense alleged in Count 1 of this Information, the defendant

shall forfeit to the United States pursuant to Title 18, United States Code, Section

981(a)(1)(C),    qld Title 28, United       States Code, Section 2461(c), any property, real or

personal, which constitutes or is derived from proceeds traceable to the violations'of Title

18, United States Code, Section 1349.

        If   any property is unavailable for forfeiture, the United.States intends to seek the

forfeiture of substitute property as provided for in'Title 21, United States Code, Section

853(p), as incorporated by Title 28, United States Code, Section 2a6I@).

        All in violation of Title       18, United States Code, Sections 1349,.981(a)(1)(C), and

Title 28, United States Code, Section 2a61@).


Dated:                                           ERICA H. MacDONALD
             ulrlwtq                             United States Attorney



                                                 Attorney ID No. 5r40s46 CI.IY)
                                                 Assistant United States Attorney
